SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tatra Resources Ltd. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) Pobrezni 95/74 Val-U-Corp- Services, Inc. Prague, Czech Republic 1arson St., Ste 108 Carson City, Nevada 89701 (775) 887-8853 (Address and telephone number of registrant’s (Name, address and telephone executive office) number of agent for service) Copies to: Thomas E. Stepp, Jr. Stepp Law Corporation 15707 Rockfield Boulevard, Suite 101 Irvine, California 92618 Tel: (949) 660-9700 Fax: (949) 660-9010 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:[X] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Aggregate Registration Fee Registered Registered Per Share Offering Price [1] Common Stock: $ $ $ [1]Estimated solely for purposes of calculating the registration fee under Rule 457. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 Prospectus TATRA RESOURCES LTD. Shares of Common Stock 1,250,000 minimum – 2,750,000 Maximum Before this offering, there has been no public market for the common stock and after this offering there will be no public market for the common stock. This offering will begin on the effective date of this registration statement for a period of 270 days.That date is set forth below as the date of this prospectus.The offering of our common stock will terminate in the event we do not sell the minimum of 1,250,000 shares of our common stock within 270 days from the effective date of this registration statement,or on the date the maximum number of 2,750,000 such shares are sold, which ever date is earlier, but in no event will the offering extend beyond 270 days after the effective date of this registration statement. We are offering 2,750,000 shares of common stock on a self-underwritten basis, 1,250,000 shares minimum, 2,750,000 shares maximum basis. The offering price is $0.04 per share. Funds from this offering will be deposited in a separate bank account with the Ceskoslovenska Obchodni Bank (CSOB) Jeruzalemska Branch, Jeruzalemska 962/3, Prague, Czech Republic, 11000.Its telephone number is 420221475227. The funds will be maintained in that bank account and if we receive a minimum of $50,000 (1,250,000 shares) within 270 days from the effective date of this registration statement, we will withdraw those funds and use them for the purposes set forth in the Use of Proceeds section of this prospectus. This account is a separate interest bearing multi-currency savings account in which we will segregate the funds you provide to us in connection your subscriptions for shares of our common stock. The nature of that account will be such that until we sell 1,250,000 shares of our common stock, we will hold those funds as your fiduciary and, in the event we do not sell 1,250,000 shares of our common stock on or before March 1, 2011, those funds will be refunded to you, without interest or any deduction therefrom. Additionally, because of the nature of that account, those funds will be immune from the claims of any and all third parties, including, but not limited to, our creditors and any other persons who may have a claim against us. If we sell 1,250,000 shares of our common stock on or before the 270th day from the effective date of this registration statement, all funds received thereafter from the sale of shares of our common stock will be utilized by us immediately for those purposes. If we do not receive the minimum amount of $50,000 (1,250,000 shares) within 270 days from the effective date of this registration statement, or there would be a change in material terms as listed below, your funds will be promptly returned to you without interest and without a deduction of any kind. The following are material terms that would entitle you to a refund of your money: *extension of the offering period beyond 270 days from the effective date of this registration statement; *extension of the date by which we must sell the minimum number of 1,250,000 shares of common stock; *change in the offering price; *change in the minimum offering amount; *change to allow sales to affiliates in order to meet the minimum offering amount; *change in the application of proceeds during the offering; or * change in the amount of proceeds necessary to release the proceeds held in the separate bank account; and, If the changes above occur, any new offering may be made by means of a post-effective amendment. Refunds: In the event we do not receive the minimum amount of $50,000within 270 days of the effective date of this registration statement, we will return your funds to you in the form a cashier’s check sent by DHL as soon as possible followingthe termination of this offering. In the event we do not receive the minimum amount of $50,000 by March 1, 2011, we will return your funds to you in the form a cashier’s check sent by DHL as soon as possible after March 1, 2011.Until March 2, 2011, no funds will be returned to you. In the event there is a change in material terms, as listed above, you will be entitled to a full refund without interest and without a deduction of any kind.In any such event, you will need to send your written request to us at, Pobrezni 95/74, Prague, Czech Republic, 18700. Within 10 days upon receipt of your request, your funds will be returned to you in the form a cashier’s check sent by DHL. 3 There is no minimum purchase requirements for each investor. The shares of our common stock registered hereby will be offered and sold using the services of Randy White, our sole officer and director, who will receive no commission or other consideration for those services. Investing in our common stock involves risks. See “Risk Factors” starting at page 11. Offering Price Expenses Proceeds to Us Per Share – Minimum $ $ $ Per Share – Maximum $ $ $ Minimum $ $ $ Maximum $ 110,000 $ $ 100,000 The difference between the aggregate offering price and the proceeds to us is $10,000. The $10,000 will be paid to unaffiliated third parties for expenses connected with this offering. The $10,000 will be paid from the first proceeds of this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. It is illegal to tell you otherwise. The date of this prospectus is . 4 TABLE OF CONTENTS Page No. Summary of Prospectus 6 Risk Factors 11 Use of Proceeds 16 Determination of Offering Price 17 Dilution of the Price You Pay for Your Shares 17 Plan of Distribution; Terms of the Offering 19 Management’s Discussion and Analysis of Financial Condition or Plan of Operation 22 Business 26 Management 38 Executive Compensation 41 Principal Stockholders 42 Description of Securities 43 Certain Transactions 44 Litigation 45 Experts 45 Legal Matters 45 Financial Statements 45 5 SUMMARYOF OUR OFFERING Our business We were incorporated in the State of Nevada on October, 22 2009. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search of mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on the Tatra Lode Mining Claim located in Clark County, Nevada, USA. We maintain our statutory registered agent's office at Val-U-Corp- Services, Inc. at 1arson St., Ste 108, Carson City, Nevada 89701. Our business office is located at Pobrezni 95/74, Prague, Czech Republic 18700. Our telephone number is We are an exploration stage company. We are engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we discover that demonstrate economic feasibility. We currently own a 100% undivided interest in a mineral property located in Clark County, Nevada, USA recorded as the Tatra Lode Mining Claim. We have not yet commenced exploration. There is no assurance that a commercially viable mineral deposit exists on the property. Further exploration will be required before a final evaluation as to the economic and legal feasibility is determined. Economic feasibility refers to a formal evaluation completed by an engineer or geologist which confirms that the property can be successfully operated as a mine. Our plan of operation is to conduct exploration work on the Tatra Lode Mining Claim in order to ascertain whether it possesses economic quantities of gold. There can be no assurance that economic mineral deposits or reserves, exist on the Tatra Lode Mining Claim until appropriate exploration work is done and an economic evaluation based on such work concludes that production of minerals from the property is economically feasible. We have not earned any revenues to date. We do not anticipate earning revenues until such time as we enter into commercial production of our mineral properties. We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our properties, or if such deposits are discovered, that we will enter into further substantial exploration programs. The offering Following is a brief summary of this offering: Securities being offered Up to 2,750,000 shares of common stock, par value $0.001. Offering price per share $ 0.04 Offering period The shares are being offered for a period not to exceed 270 days past the effective date of this registration statement. Net proceeds to us $40,000 assuming the minimum number of shares is sold. $100,000 assuming the maximum number of shares is sold. Use of proceeds We will use the proceeds to pay for administrative expenses, the implementation of our exploration programs and working capital. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold 5,500,000 6 Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of March 31, 2010 (Audited) Balance Sheet Total Assets $ Total Liabilities $ ) Stockholders’ Deficit $ ) Period from October 22, 2009 (date of inception) to March 31, 2010 (Audited) Income Statement Revenue $ - Total Expenses $ Net Loss $ ) Blank Check Company Issues Rule 419 of the Securities Act of 1933, as amended (the “Act”) governs offerings by “blank check companies.”Rule 419 defines a “blank check company” as a exploration stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; and issuing “penny stock,” as defined in Rule 3a51-1 under the Securities Exchange Act of 1934. Our management believes that the Company does not meet the definition of a “blank check company,” because, while we are in the exploration stage, we do have a specific business plan and purpose as described above, and our current purpose is not to engage in a merger or acquisition, and as such, we should not therefore be characterized as a “blank check company.” GLOSSARY OF TECHNICAL GEOLOGICAL TERMS The following defined technical geological terms are used in our prospectus: Assay The act of testing the purity of precious metals. Azurite A blue mineral, an ore of copper. Basalt A general term for dark-colored mafic igneous rocks, commonly extrusive but locally intrusive. Basin An extent of land where water from rain or snow melt drains downhill into a body of water, such as a river, lake, reservoir, estuary, wetland, sea or ocean. 7 Breccia Rock composed of angular fragments of older rocks melded together. Calamine An alloy composed of lead, tin, and zinc. Carbon A widely distributed element that forms organic compounds in combination with hydrogen, oxygen, etc., and that occurs in a pure state as diamond and graphite, and in an impure state as charcoal. Chalcopyrite A copper iron sulfide mineral that is one of the most important sources of copper. Chrysocolla A silicate mineral, hydrated copper silicate formed as a decomposition product of copper minerals. Cinnabar A heavy reddish mercuric sulfide, that is the principal ore of mercury. Clastic Consisting of fragments of minerals, rocks, or organic structures that have been moved individually from their places of origin. Cretaceous Rocks laid down during the last period of the Mesozoic era (between the Jurassic and Tertiary periods, about 146 to 65 million years ago), at the end of which dinosaurs and many other organisms died out. Cryptocrystalline State of matter in which there is actually orderly arrangement of atoms characteristic of crystals but in units so small (material is so fine grained) that crystalline nature cannot be determined with an ordinary microscope. Diamond drill(ing) A rotary type of rock drill in which the cutting is done by abrasion rather than percussion. The cutting bit is set with diamonds and is attached to the end of long hollow rods through which water or other fluid is pumped to the cutting face as a lubricant. The drill cuts a core of rock that is recovered in long cylindrical sections, two centimeters or more in diameter. Fault Zones A fault that is expressed as a zone of numerous small fractures. Fold A planar feature, such as a bedding plane, that has been strongly warped, presumably by deformation. Galena A common, heavy mineral, lead sulfide, PbS, occurring in lead-gray crystals, usually cubes, and cleavable masses: the principal ore of lead. Granite Plutonic igneous rock having visibly crystalline texture; generally composed of feldspar and mica and quartz. Igneous A type of rock which has been formed by the consolidation of magma, a molten substance from the earth’s core. Intrusive A body of igneous rock formed by the consolidation of magma intruded into other rocks. 8 Jurassic The second period of the Mesozoic Era (after the Triassic and before the Cretaceous), thought to have covered the span of time between 190 million years and 135 million years ago. Kaolinized To convert (minerals containing kaolinite) into kaolin by weathering. Limonite An amorphous hydrated ferric oxide, varying in color from dark brown to yellow, used as an ore of iron. Lode A mineral deposit in solid rock Malachite A green mineral, basic copper carbonate, an ore of copper. Mesozoic One of the eras of geologic time. It includes the Triassic, Jurassic and Cretaceous periods. Mineralization The concentration of metals and their chemical compounds within a body of rock. Miocene Noting or pertaining to an epoch of the Tertiary Period, occurring from 25 to 10 million years ago, when grazing mammals became widespread. Normal Fault A dip-slip fault in which the block above the fault has moved downward relative to the block below. Ore A mixture of minerals and gangue from which at least one metal can be extracted at a profit. Paleozoic Rocks that were laid down during the Paleozoic Era (between 544 and 230 million years before the present time). Pluton Body of rock exposed after solidification at great depth. Porphyry A heterogeneous rock characterized by the presence of crustals in a relatively finer- grained matrix. Precambrian Noting or pertaining to the earliest era of earth history, ending 570 million years ago, during which the earth's crust formed and life first appeared in the seas. Pyrite The most common of the sulphide minerals. It is usually found associated with other sulphides or oxides in quartz veins, sedimentary rock and metamorphic rock, as well as in coal beds, and as the replacement mineral in fossils. Quartz A mineral whose composition is silicon dioxide. A crystalline form of silica. Reserve For the purposes of this prospectus: that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves consist of: 1) Proven (Measured) Reserves. Reserves for which: (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling; and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. 2) Probable (Indicated) Reserves. Reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven (measured) reserves, is high enough to assume continuity between points of observation. 9 Sedimentary A type of rock which has been created by the deposition of solids from a liquid. Shear Zone A wide zone of distributed shearing in rock. Silicification Introduction of or replacement by silica. Smithsonite A native carbonate of zinc, ZnCO 3 , that is an important ore of the metal. Sphalerite A very common mineral, zincsulfide, ZnS, usually containing some iron and a little cadmium, occurring in yellow, brown, or black crystals or cleavable masses with resinous luster: the principal ore of zinc and cadmium; blackjack. Sulfide A mineral compound characterized by the linkage of sulfur with a metal or semimetal. Tertiary Relating to the first period of the Cenozoic era, about 65 to 1.64 million years ago. Thrust Faults (Faulting) A dip-slip fault in which the upper block above the fault plane moves up and over the lower block, so that older strata are placed over younger. Trenching The removal of overburden to expose the underlying bedrock. Triassic The system of strata that was deposited between 210 and 250 million years before the present time. Tuffs Rock composed of fine volcanic ash. Vein An occurrence of ore with an irregular development in length, width and depth usually from an intrusion of igneous rock. Volcanic Characteristic of, pertaining to, situated in or upon, formed in, or derived from volcanoes. 10 RISKFACTORS Please consider the following risk factors before deciding to invest in our common stock. We have listed below, all known material risks associated investing into Tatra Resources Ltd. Risks associated with TATRA RESOURCES LTD. Because our auditors have issued a going concern opinion and because our officer and director will not loan any additional money to us, we have to complete this offering to commence operations. If we do not complete this offering, we will not start our operations. Our auditors have issued a going concern opinion. This means that there is doubt that we will be an ongoing business for the next twelve months. As of the date of this prospectus, we have not commenced operations. Because our officers and directors are unwilling to loan or advance any additional capital to us, except to prepare and file reports with the SEC, we will have to complete this offering in order to commence operations. Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. The probability of an individual mineral property prospect ever having reserves is extremely remote. In all probability, our Tatra Lode Mining Claim does not contain any reserves. As such, any funds spent on exploration will probably be lost, which would result in a loss of your investment. The results from each phase of our recommended exploration program may be negative and not warrant further phases of exploration. As a result, you could lose all of your investment. If the results from the initial phases I and II of our recommended work program are negative and do not warrant further exploration on our only mineral claim the Tatra Lode Claim, management doesn’t have any plans for the use of remaining proceeds from this offering, if any, and you could lose all of your investment. Because we have not yet commenced business operations and have no history of mineral production or mining operations, we face a high risk of business failure. We have not yet begun the initial stages of exploration of the Tatra Lode Mining Claim, and thus have no way to evaluate the likelihood that our business will be successful. We were incorporated on October 22, 2009 and to date have been involved primarily in organizational activities and the acquisition of our mineral property interests. We have not earned any revenues as of the date of this prospectus. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. We anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the Tatra Lode Mining Claim and the production of minerals from the claim, we will not be able to earn profits or continue operations. 11 There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Our net loss since inception is $13,426. The loss was a result of the payment of fees for our claims, incorporation, general and administrative expenses, audit and accounting services. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to find mineralized material * our ability to extract the mineralized material * our ability to generate revenues from the sale of mineralized material Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. As a result, we may not generate revenues in the future. Failure to generate revenues will cause us to suspend or cease operations. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure against or which we may elect not to insure. The payment of such liabilities may have a material adverse effect on our financial position. As we undertake exploration of our mineral properties, we will be subject to compliance with government regulations that may increase the anticipated cost of our exploration program. There are several governmental regulations that materially restrict mineral exploration. We are subject to the laws of the State of Nevada as we carry out our exploration program. We may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these laws. If we enter the production phase, the cost of complying with permit and regulatory environment laws will be greater because the impact on the project area is greater. Permits and regulations will control all aspects of the production program if the project continues to that stage. Examples of regulatory requirements include: (i) Water discharge will have to meet drinking water standards; (ii) Dust generation will have to be minimal or otherwise re-mediated; (iii) Dumping of material on the surface will have to be re-contoured and re-vegetated with natural vegetation; (iv) An assessment of all material to be left on the surface will need to be environmentally benign; (v) Ground water will have to be monitored for any potential contaminants; (vi) The socio-economic impact of the project will have to be evaluated and if deemed negative, will have to be re-mediated; and (vii) There will have to be an impact report of the work on the local fauna and flora including a study of potentially endangered species. 12 At this stage of our development, the annual cost of complying with regulatory requirements in the State of Nevada is expected to be minimal. There is a risk that new regulations could increase our costs of doing business and prevent us from carrying out our exploration program. We will also have to sustain the cost of reclamation and environmental remediation for all exploration work undertaken. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to its natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy, any environmental damage caused. The amount of these costs is not known at this time as we do not know the extent of the exploration program that will be undertaken beyond completion of the recommended work Estimates of mineralized material are subject to evaluation uncertainties that could result in project failure. Our exploration and future mining operations, if any, will be subject to risks associated with being able to accurately predict the quantity and quality of mineralized material within the earth using statistical sampling techniques. Estimates of any mineralized material on any of our properties would be made using samples obtained from appropriately placed underground workings and intelligently designed drilling. There is an inherent variability of assays between check and duplicate samples taken adjacent to each other and between sampling points that cannot be reasonably eliminated. Additionally, there also may be unknown geologic details that have not been identified or correctly appreciated at the current level of accumulated knowledge about our properties. This could result in uncertainties that cannot be reasonably eliminated from the process of estimating mineralized material. If these estimates were to prove to be unreliable, we could implement an exploitation plan that may not lead to commercially viable operations in the future. We may have to deviate from our plan of operation, however, if we do, we will not return any funds to you. Mining exploration is speculative. If we are not successful in locating mineralized material, we will have to cease operations or seek another exploration project. Whatever the outcome of our current exploration program, our officers and directors are entrusted with our management for the benefit of our stockholders. As such our management is bound to act in the best interests of our shareholders. If it is in the best interests of our shareholders to modify a proposed exploration program, expand operations into new areas, or entirely change our business operations, it must and will be done. If we deviate from our plan of operation after 270 days of the effective date of our registration statement, we will not return any funds to you. Because our Director has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Our president, Randy White, only spends approximately 25% of his business time providing his services to us. It’s possible that the demands from his other obligations could increase with the result that he would no longer be able to devote sufficient time to the management of our business. 13 Our sole officer and director is located in a remote location from the claim and has no technical training. Our sole officer and director, Randy White, is located in the Czech Republic which is remote from the company’s mineral claim in Nevada. His remoteness to the mining claim may materially impact the company’s operations and future earnings, if any. He does not have any formal technical training in mining or mineral exploration. Mr. White will have to rely on hired experts such as geologists and technicians to make important decisions and choices throughout the mineral exploration and mining phases. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to the remoteness of Mr. White’s location to the claim and lack of technical training in this industry. We are solely dependent upon the funds to be raised in this offering to start our business. If we cannot raise the minimum amount we will not be able to commence exploration on our mineral claim. We need the proceeds from this offering to start our operations.If the minimum of $50,000 is raised, this amount will enable us, after paying the expenses of this offering, to begin exploration on our mineral claim.If we are not able to raise the minimum amount we will not be able to begin exploration on our mineral claim. If we do not obtain additional financing, our business will fail. Our current operating funds are less than necessary to complete the exploration of the acquired mineral claim, and therefore we will need to obtain additional financing in order to complete our business plan. As of March 31, 2010, we had cash in the amount of $5,500. We currently do not have any operations and we have no income. Our business plan calls for$97,000 inexpenses in connection with the exploration of the Tatra Lode Mining Claim. If we raise the minimum $50,000 through this offering, we will require additional financing in order to complete the entire recommended exploration program. If we cannot raise the additional financing to complete the entire recommended exploration program you may lose your entire investment. In the event we raise the minimum of $50,000, we will complete trenching and sampling, soil surveys and approximately $22,000 of our intended $80,000 core drilling program which will reduce the number of holes we can drill and potentially limit the effectiveness of this Phase of our exploration program resulting in the loss of your investment. We will also require additional financing if the costs of the exploration of the Tatra Lode Mining Claim are greater than anticipated. The following is an outline of the estimated maximum costs of this first phase of exploration of this claim which total $97,000: Trenching & Sampling $ Localized Soil Surveys $ Core Drilling $ We will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including the market prices for gold, investor acceptance of our property and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the Tatra Lode Mining Claim to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. Our geologist Mr. Laurence Sookochoff has served as an officer, director or geologist to a number of public companies that encountered various material changes to their business plans. Mr. Sookochoff has served as an officer, director, or geologist to a number of public companies which (a) have not moved forward with their exploration activities through completion of at least phase two; (b) have merged with or been acquired by companies in a completely different industry; or (c) have completely abandoned exploration activities without carrying out their recommended exploration programs. If we do not complete all of our intended exploration activities or deviate from our industry you could lose all of your investment. 14 Risks associated with this Offering Because there is no public trading market for our common stock, you may not be able to resell your shares. Our Company plans to have its shares quoted on the NASD OTC Bulletin Board. There are no assurances that we will be successful in listing our shares. There is currently no public trading market for our common stock. Therefore there is no central place, like a stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. Therefore, you may not be able to resell your shares. We intend to engage a market maker to apply to have our common stock listed on the OTC Bulletin Board. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the Securities Exchange Commission or applicable regulatory authority. In order to be eligible to be listed on the OTCBB and to maintain such eligibility, we would be required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and we would have to remain current in meeting our periodic securities reporting obligations. If for any reason, however, any of our securities are not eligible for initial or continued quotation on the Bulletin Board or an active public trading market does not develop, purchasers of the shares may have difficulty selling their securities should they desire to do so. If we are unable to satisfy the requirements for quotation on the OTCBB, any trading in our common stock would be conducted in the over-the-counter market in what are commonly referred to as the “pink sheets.” As a result, an investor may find it more difficult to dispose of the securities offered hereby. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities in this offering or in the aftermarket.For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you.Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares.This could prevent you from reselling your shares and may cause the price of the shares to decline. 15 USEOF PROCEEDS Our offering is being made on a self-underwritten $50,000 minimum, $110,000 maximum basis.The table below sets forth the use of proceeds if $50,000, $75,000, or $110,000 of the offering is sold. $ $ $ 110,000 Gross proceeds $ $ $ 110,000 Offering expenses $ $ $ Net proceeds $ $ $ 100,000 The net proceeds will be used as follows: Trenching & Sampling (phase I) $ $ $ Soil Surveys (phase II) $ $ $ Core Drilling(phase III) $ $ $ Telephone $ $ $ Stationary $ $ $ Office Equipment $ $ $ Offering expenses will be approximately $10,000 and consist of: (1) legal services, (2) accounting and audit fees, (3) fees due the transfer agent, (4) printing expenses, and (5) filing fees. Exploration expenditures consist mainly of the recommended exploration programs on our Tatra Lode Mining Claim in a Geological Evaluation Report prepared by Laurence Sookochoff an independent Geologist and consultant. We are not going to spend any money or implement our exploration program until this offering is completed. We have not begun exploration. Our consultant, in consultation with our officers, will supervise and contract for our exploration operations through independent contractors. Trenching and Sampling (phase I) as well as Soil Surveys (phase II) will be completed if we raise only the minimum amount. We will drill as many holes as proceeds from the offering allow. We will drill as many holes as we can based on the amount we are able to raise. We have allocated funds for telephone service, stationary, acquisition of office equipment and office supplies as needed. We have allocated variable amounts of money for exploration because we do not know how much will ultimately be needed. If we discover significant quantities of mineral, we will begin technical and economic feasibility studies to determine if we have reserves. Only if we determine we have reserves will we consider developing the claim. No proceeds from the offering will be paid to our sole officer and director. 16 DETERMINATIONOF OFFERING PRICE The price of the shares we are offering was arbitrarily determined in order for us to raise up to a total of $110,000 in this offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: *our lack of operating history *the proceeds to be raised by the offering *the amount of capital to be contributed by purchasers in this offering in proportion to the amount of stock to be retained by our existing stockholders, and *our relative cash requirements. DILUTIONOF THE PRICE YOU PAY FOR YOUR SHARES Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. As of March 31, 2010, the net tangible book value of our shares of common stock was a deficit of $7,926 or approximately ($0.002882) per share based upon 2,750,000 shares outstanding. If 2,750,000 Shares Are Sold: Upon completion of this offering, in the event all of the shares are sold, the net tangible book value of the 5,500,000 shares to be outstanding will be $92,074 or approximately $0.01674 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.01962 per share without any additional investment on their part.Public shareholders will incur an immediate dilution from $0.04 per share to $0.01674 per share. After completion of this offering, if 2,750,000 shares are sold,public shareholderswill own approximately 47.61% of the total number of shares then outstanding for whichpublic shareholderswill have made a cash investment of $110,000 , or $0.04 per share. Our existing stockholder will own approximately 52.38% of the total number of shares then outstanding, for which he has made contributions of cash totaling $5,500 or approximately $0.002 per share. If 1,875,000 Shares Are Sold: Upon completion of this offering, in the event 1,875,000 shares are sold, the net tangible book value of the 4,625,000 shares to be outstanding will be $67,074 or approximately $0.0145 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.01738 per share without any additional investment on their part.Public shareholders will incur an immediate dilution from $0.04 per share to $0.0145 per share. After completion of this offering, if 1,875,000 shares are sold,public shareholderswill own approximately 35.71% of the total number of shares then outstanding for whichpublic shareholderswill have made a cash investment of $75,000, or $0.04 per share. Our existing stockholder will own approximately 59.46% of the total number of shares then outstanding, for which he has made contributions of cash totaling $5,500 or approximately $0.002 per share. 17 If the 1,250,000 Shares Are Sold: Upon completion of this offering, in the event 1,250,000 shares are sold, the net tangible book value of the 4,000,000 shares to be outstanding will be $42,074, or approximately $0.01052 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.0134 per share without any additional investment on their part.Public shareholders will incur an immediate dilution from $0.04 per share to $0.01052 per share. After completion of this offering, if 1,250,000 shares are sold,public shareholderswill own approximately 31.25% of the total number of shares then outstanding for whichpublic shareholderswill have made a cash investment of $50,000, or $0.04 per share. Our existing stockholder will own approximately 68.75% of the total number of shares then outstanding, for which he has made contributions of cash totaling $5,500 or approximately $0.002 per share. The following table compares the differences of public shareholders’ investment in our shares with the investment of our existing stockholders. Existing Stockholders if all 2,750,000 Shares are Sold: Price per share $ Net tangible book value per share before offering $ Potential gain to existing shareholders $ 0.01962 Net tangible book value per share after offering $ 0.01674 Increase to present stockholders in net tangible book value per share after offering $ 0.01962 Capital contributions $ Number of shares outstanding before the offering Number of shares after offering assuming the sale of the maximum number of shares 5,500,250 Percentage of ownership after offering % Purchasers of Shares in this Offering if 2,750,000 Shares Sold Price per share $ Dilution per share $ 0.02325 Capital contributions $ 110,000 Number of shares after offering held by public investors 2,750,000 Percentage of capital contributions by existing shareholders 4.76 % Percentage of capital contributions by new investors 95.24 % Percentage of ownership after offering % Purchasers of Shares in this Offering if 1,875,000 Shares Sold Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by public investors Percentage of capital contributions by existing shareholders % Percentage of capital contributions by new investors % Percentage of ownership after offering % 18 Purchasers of Shares in this Offering if 1,250,000 Shares Sold Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by public investors Percentage of capital contributions by existing shareholders % Percentage of capital contributions by new investors % Percentage of ownership after offering % PLANOF DISTRIBUTION; TERMS OF THE OFFERING We are offering 2,750,000 shares of common stock on a self-underwritten basis, 1,250,000 shares minimum, 2,750,000 shares maximum basis. The offering price is $0.04 per share. Funds from this offering will be deposited in a separate bank account with the Ceskoslovenska Obchodni Bank (CSOB) Jeruzalemska Branch, Jeruzalemska 962/3, Prague, Czech Republic, 11000.Its telephone number is 420221475227.The funds will be maintained in that bank account and if we receive a minimum of $50,000 (1,250,000 shares) within 270 days from the effective date of this registration statement, we will withdraw those funds and use them for the purposes set forth in the Use of Proceeds section of this prospectus.This account is a separate interest bearing multi-currency savings account in which we will segregate the funds you provide to us in connection your subscriptions for shares of our common stock.The nature of that account will be such that until we sell 1,250,000 shares of our common stock, we will hold those funds as your fiduciary and, in the event we do not sell 1,250,000 shares of our common stock on or before the 270th day from the effective date of this registration statement, those funds will be refunded to you, without interest or any deduction therefrom.Additionally, because of the nature of that account, those funds will be immune from the claims of any and all third parties, including, but not limited to, our creditors and any other persons who may have a claim against us.If we sell 1,250,000 shares of our common stock on or before the 270th day from the effective date of this registration statement, all funds received thereafter from the sale of shares of our common stock will be utilized by us immediately for those purposes. If we do not receive the minimum amount of $50,000 (1,250,000 shares) within 270 days from the effective date of this registration statement , or there would be a change in material terms as listed below, your funds will be promptly returned to you without interest and without a deduction of any kind. The following are material terms that would entitle you to a refund of your money: *extension of the offering period beyond 270 days from the effective date of this registration statement; * extension of the date by which we must sell the minimum number of 1,250,000 shares of common stock; *change in the offering price; *change in the minimum offering amount; *change to allow sales to affiliates in order to meet the minimum offering amount; *change in the application of proceeds during the offering; or * change in the amount of proceeds necessary to release the proceeds held in the separate bank account; and, If the changes above occur, any new offering may be made by means of a post-effective amendment. 19 Refunds: In the event we do not receive the minimum amount of $50,000within 270 days of the effective date of this registration statement, we will return your funds to you in the form a cashier’s check sent by DHL as soon as possible followingthe termination of this offering. In the event there is a change in material terms, as listed above, you will be entitled to a full refund without interest and without a deduction of any kind. In any such event, you will need to send your written request to us at, Pobrezni 95/74, Prague, Czech Republic, 18700. Within 10 days upon receipt of your request, your funds will be returned to you in the form a cashier’s check sent by DHL. We will sell the shares in this offering through our officer and director.He will receive no commission from the sale of any shares. He will not register as broker-dealers under section 15 of the Securities Exchange Act of 1934 in reliance upon the exemption from registration contained in Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker/dealer. The conditions are that: 1.The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2.The person is not compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3.The person is not at the time of their participation, an associated person of a broker/dealer; and, 4.The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the Issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding twelve (12) months; and (C) do not participate in selling and offering of securities for any Issuer more than once every twelve (12) months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our officer and director is not statutorily disqualified, is not being compensated, and is not associated with broker/dealers. He is and will continue to be our officer and director at the end of the offering and have not been during the last twelve months and are currently not broker/dealers or associated with broker/dealers.He will not participate in selling and offering securities for any issuer more than once every twelve months. Management and affiliates thereof will not purchase shares in this offering to reach the minimum. We intend to sell our shares outside the United States of America. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated there under. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $15,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $150,000 or $300,000 jointly with their spouses).While Section 15(g) and Rules 15g-1 through 15g-6 apply to brokers-dealers, they do not apply to us. 20 Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASD's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons.Because the penny stock rules impose additional obligations on broker/dealers, many broker/dealers are unwilling to buy or sell penny stock s or open accounts for customers who wish to buyer or sell penny stock.As a result the penny stock rules may affect your ability to resell your shares. Regulation M We are subject to Regulation M of the Securities Exchange Act of 1934. Regulation M governs activities of underwriters, issuers, selling security holders, and others in connection with offerings of securities. Regulation M prohibits distribution participants and their affiliated purchasers from bidding for purchasing or attempting to induce any person to bid for or purchase the securities being distributed. Offering Period and Expiration Date This offering will begin on the effective date of this registration statement for a period of 270 days.That date is set forth as the date of this prospectus. The offering of our common stock will terminate in the event we do not sell the minimum of 1,250,000 shares of our common stock within 270 days from the effective date of this registration statement, or on the date the maximum number of 2,750,000 such shares are sold, which ever date is earlier, but in no event will the offering extend beyond 270 days after the effective date of this registration statement. Procedures for Subscribing If you decide to subscribe for any shares in this offering, you must 1.execute and deliver a subscription agreement; and 2.deliver a check, certified funds, or wire transfer to us for acceptance or rejection. 21 All checks for subscriptions must be made payable to TATRA RESOURCES LTD. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENT'SDISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of the prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance.Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events.You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. Our auditor has issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than the sale of minerals found on the claim. That cash must be raised from other sources. Our only other source for cash at this time is investments made through this offering or loans from our sole director, Mr. White. We must raise cash to implement our project and stay in business. If we raise the minimum amount of money in this offering, we believe it will last twelve months. We will be conducting research in the form of exploration of the claim. Our exploration program is explained in as much detail as possible in the business section of this prospectus. We are not going to buy or sell any plant or significant equipment during the next twelve months. Access from Las Vegas, Nevada to the Tatra Lode Claim is southeastward to Boulder City, thence southward via Highway 95 to Searchlight, thence westward via the Searchlight-Nipton section of Highway 164 to Crescent from where a sub-standard road is taken northward to the Tatra Lode Claim. The entire distance from Las Vegas to the Tatra Lode Claim is approximately 82 miles. In addition to the State regulations, Federal regulations require a yearly maintenance fee to keep the claim in good standing. In accordance with Federal regulations, the Tatra Lode Claim is in good standing to September 1, 2011. A yearly maintenance fee of $140.00 is required to be paid to the Bureau of Land Management prior to the expiry date to keep the claim in good standing for an additional year. 22 Our exploration target is to find an ore body containing gold. Our success depends upon finding mineralized material. This includes a determination by our consultant if the claim contains reserves. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we don’t find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations and you will lose your investment. In addition, we may not have enough money to complete our exploration of the claim. If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from a second public offering, a private placement or loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future. In we need additional money and can’t raise it, we will have to suspend or cease operations. We must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals which are found can be economically extracted and profitably processed. The claim is undeveloped raw land. Exploration and surveying has not been initiated and will not be initiated until we raise money in this offering. That is because we do not have money to start exploration. Once the offering is concluded, we intend to start exploration operations. To our knowledge, the claim has never been mined. The only events that have occurred is the recording of the claim by Emil Leimans in our name and a geological evaluation report prepared by Laurence Sookochoff. The registration of the claim and the geological evaluation report was included in the $9,000 billed by Diamond S Holdings of which $4,000 was paid directly by Randy White our director. An additional $5,000 remains to be paid which Mr. White has agreed to pay on behalf of the Company. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located under adjoining claim may or may not be located on our claim. We do not claim to have any minerals or reserves whatsoever at this time on the claim. We intend to implement an exploration program which consists of trenching and core sampling. Trenching is the process of removing samples from the surface and immediately below the surface of the ground.Core sampling is the process of drilling holes to a depth of up to 100 feet in order to extract samples of earth. Mr. White, after confirming with our consultant, will determine where drilling will occur on the claim. Mr. White will not receive fees for his services. The samples will be tested to determine if mineralized material is located on the claim. Based upon the tests of the core samples, we will determine if we will terminate operations; proceed with additional exploration of the claim; or develop the claim. The proceeds from this offering are designed to only fund the costs of core sampling and testing. We intend to take our core samples to American Assay Labs of Reno, Nevada.We have not selected any of the foregoing as of the date of this prospectus. We will only make the selections in the event we raise the minimum amount of this offering. 23 We do not intend to interest other companies in the claim if we find mineralized materials. We intend to try to develop the reserves ourselves through the use of consultants. We have no plans to interest other companies in the claim if we do not find mineralized material. To pay the consultant and develop the reserves, we will have to raise additional funds through a second public offering, a private placement or through loans. As of the date of this prospectus, we have no plans to raise additional funds other than the funds being raised in this public offering. Further, there is no assurance we will be able to raise any additional funds even if we discover mineralized material and a have a defined ore body. If we are unable to complete any phase of exploration because we don’t have enough money, we will cease operations until we raise more money. If we can’t or don’t raise more money, we will cease operations. If we cease operations, we don’t know what we will do and we don’t have any plans to do anything. We don’t intend to hire additional employees at this time. All of the work on the claim will be conduct by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. Milestones The following are our milestones: 1. 0-90 days after completion of the offering, begin Phase I of the recommended exploration program recommended by our consultant Laurence Sookochoff. Phase I work will consist of trenching and sampling over mineral zones. Cost – up to $7,500. The exploration program we estimate to take 2 weeks and will be managed by our consultant Laurence Sookochoff. 2. Upon successful completion and results of Phase I program, 90-180 days after completion of the offering, begin Phase II of the recommended exploration program recommended by our consultant Laurence Sookochoff. Phase II work will consist of localized soil surveys over areas of indicated mineralized zones. Cost – up to $9,500. The exploration program we estimate to take 3 weeks and will be managed by our consultant Laurence Sookochoff. 3. Upon successful completion and results of Phase II program, 180-210 days after completion of the offering, begin Phase III of the recommended exploration program recommended by our consultant Laurence Sookochoff. Phase III work will consist of test diamond drilling. Cost – up to $80,000. The drilling program we estimate to take up to 3 months. 24 Limited operating history; need for additional capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we conduct into the research and exploration of the claim before we start production of any minerals we may find. We are seeking equity financing to provide for the capital required to implement our research and exploration phases. We believe that the funds raised from this offering, whether it be the minimum amount or the maximum amount, will allow us to operate for one year. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of operations From Inception on October 22, 2009 to March 31, 2010 During the period we incorporated the company, hired the attorney, hired the auditor for the preparation of this registration statement and hired a consultant to prepare a geological evaluation report on our claim. Our loss since inception is $13,426 for fees to date which include $4,725 owing to Mr. White for initial expenses of incorporation fees, recording of the claim and geological evaluation report and an additional $3,000 for audit fees associated with this offering.We have not started our proposed exploration and will not do so until we have completed this offering. We expect to begin operations within 90 days after we complete this offering. Since inception, we sold 2,750,000 shares of common stock to Randy White our director for $5,500. Liquidity and capital resources To meet our need for cash we are attempting to raise money from this offering. We cannot guarantee that we will be able to raise enough money through this offering to stay in business. Whatever money we do raise, will be applied to the items set forth in the Use of Proceeds section of this prospectus. If we find mineralized material and it is economically feasible to remove the mineralized material, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need from this offering to complete our exploration of the claim, we will have to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others. 25 Since our inception, we have financed our operations by contributions to our capital.Randy White, our sole officer and director, has provided the funds necessary for us to continue our operations.We contemplate that Mr. White will continue to provide cash to fund our operations until we are able to sell shares of our common stock; provided, however, we can provide no assurance or guarantee that Mr. White will continue to fund our operations.Additionally, we have no agreement or other enforceable relationship with Mr. White pursuant to which he will provide the funds necessary to allow us to continue our operations.At the present time, we have not made any other arrangements to raise additional cash, other than through this offering. If we need additional cash and can’t raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Whether we raise the minimum amount or maximum amount, it will last a year. Other than as described in this paragraph, we have no other financing plans. We have the right to explore one claim containing one twenty acre claim. We will begin our exploration plan upon completion of this offering. We expect to start exploration operations, weather permitting, within 90 days of completing this offering. As of the date of this prospectus, we have yet to begun operations and therefore we have yet to generate any revenues. Since inception, we have issued 2,750,000 shares of our common stock to our sole officer and director and received $5,500. We issued 2,750,000 shares of common stock to our sole officer and director pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1993. The purchase price of the shares was $5,500. This was accounted for as an acquisition of shares. The proceeds of $5,500 from the acquisition of shares and $4,725 in a Shareholder loan from Randy White covered our initial expenses of $10,225 including incorporation, fees for registering the claim and a geological evaluation report which was paid directly to Diamond S Holdings. The amount owed to Mr. White is non-interest bearing, unsecured and due on demand. Further, the agreement with Mr. White is oral and there is no written document evidencing the agreement. As of March31, 2010, our total assets were $5,499 and our total liabilities were $13,425. BUSINESS General We were incorporated in the State of Nevada on October 22, 2009. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search from mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on one claim. We maintain our statutory registered agent’s office at Val-U-Corp- Services, Inc., 1arson St., Ste 108, Carson City, Nevada 89701 and our business office is located at Pobrezni 95/74, Prague, Czech Republic 18700. This is our mailing address as well. Our telephone number is his is Mr. White’s office.We use this space on a rent free basis. 26 There is no assurance that a commercially viable mineral deposit exists on the claim and further exploration will be required before a final evaluation as to the economic feasibility is determined. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause our plans to change. The fee simple title to the property is owned by the United States of America.Mineral Property Services staked the land and obtained a claim from the BLM.The claim is referred to as “Tatra Lode Claim.”We have the right to enter on the claim with our employees, representatives and agents, and to prospect, explore, test, develop, work and mine the claim.We are the registered owner of the Tatra Lode Claim. The claim is unencumbered and there are no competitive conditions which affect the claim. Further, there is no insurance covering the claim and we believe that no insurance is necessary since the claim is unimproved and contains no buildings or improvements. To date, we have not performed any work on the claim. We are presently in the exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists in the claim until further exploration is done and a comprehensive evaluation concludes economic and legal feasibility. Claim The Tatra Lode Claim, comprised of one located claim with an area of 20 acres, is located in the Sunset Mining District within the southwestern corner of the State of Nevada, U.S.A. We are the registered owner ofthe Tatra Lode Claim. 27 MAP 1 28 MAP 2 PROPERTY DESCRIPTION, LOCATION & ACCESS The Tatra Lode Claim, comprising 20 acres, was located on January 18, 2010 and was filed in the Clark County recorder’s office in Las Vegas on January 19, 2010 as Instrument #’s 201001190002955 and 201001190002954 No 0002955, File 83, and page 29 in the official records book No.201000119. The Tatra Lode Claim is located within Township 28S, Range 60E, Section 6 in the Sunset Mining District of Clark County, Nevada. Access from Las Vegas, Nevada to the Tatra Lode Claim is southeastward to Boulder City, thence southward via Highway 95 to Searchlight, thence westward via the Searchlight-Nipton section of Highway 164 to Crescent from where a sub-standard road is taken northward to the Tatra Lode Claim. The entire distance from Las Vegas to the Tatra Lode Claim is approximately 82 miles. In addition to the State regulations, Federal regulations require a yearly maintenance fee to keep the claim in good standing. In accordance with Federal regulations, the Tatra Lode Claim is in good standing to September 1, 2011. A yearly maintenance fee of $140.00 is required to be paid to the Bureau of Land Management prior to the expiry date to keep the claim in good standing for an additional year. 29 PHYSIOGRAPHY, CLIMATE, VEGETATION & WATER The Tatra Lode Claim is situated midway through the approximate 14 mile Lucy Grey Mountain Range, a north-south trending range of mountains with crests reaching elevations up to 2,500 feet. The Claim covers the peak of a central northerly trending ridge with moderate slopes in all directions from the peak. Slopes to the southwest reverse to upward near the southwest corner and at an elevation of 1,045 feet to a continuation of the southeasterly and southerly trend of the ridge. Topography (Figure 5) on the Claim is moderate with the lowest elevation of 930 feet at the southwest corner; the highest elevation is the central peak at 1,105 feet. The Claim area is of a typically desert climate with relatively high temperatures and low precipitation. Vegetation consists mainly of desert shrubs and cactus. Sources of water would be available from valley wells some two miles to the southwest. HISTORY The Sunset Mining District was established in 1867 within an area comprised of a group of hills (Lucy Grey Range) of relatively low relief about 16 miles south of Jean, Nevada in the extreme southern part ofT. 27S., R. 60E. There is no recorded production from the ground covered by the Tatra Lode Claim; however, inclusive prospect pits indicate the exploration of mineralized zones. REGIONAL GEOLOGY Geologically, the Sunset district is the southern extension of the Yellow Pine District where the Mountain Ranges consist mainly of Paleozoic sediments which have undergone intense folding accompanied by faulting. A series of Carboniferous sediments consist largely of siliceous limestones and include strata of pure crystalline limestone and dolomite with occasional intercalated beds of fine grained sandstone. These strata have a general west to southwest dip of from 15 to 45 degrees which is occasionally disturbed by local folds. Igneous rocks are scarce and are represented chiefly by quartzmonzonite porphyry dikes and sills. The quartz-monzonite porphyry is intruded into these strata and is of post-Jurassic age, perhaps Tertiary. Stratigraphy The sedimentary rocks in the Yellow Pine District range in age from Upper Cambrian to Recent. ThePaleozoic section includes the Cambrian Tatra King and Nopah Formations, the Devonian Sultan,Mississippian Monte Cristo Limestone, Pennsylvanian/Mississippian Bird Spring Formation andPermian Kaibab Limestone (Carr, 1987). 30 Permian: Red beds Mississippian to Permian: Bird Spring Formation Local erosional unconformity Mississippian: Monte Cristo Limestone: Yellowpine Limestone Member Arrowhead Limestone Member Bullion Dolomite Member Anchor Limestone Member Dawn Limestone Member Devonian: Sultan Limestone: Crystal Pass Limestone Member; Valentine Limestone Member; Ironside Dolomite Member. Cambrian to Devonian(?): Goodsprings Dolomite Precambrian Schist, gneiss, and coarse-grained igneous rocks The Mesozoic section is comprised only of the Triassic Moenkopi and Chinle Formations and an upper Mesozoic unit of uncertain age termed the Lavinia Wash Formation. The Paleozoic rocks are dominantly carbonates while the Mesozoic units are continental clastics. Tertiary rocks include gravels and minor volcanic tuffs. Only two varieties of intrusive rocks are known in the district. The most abundant is granite porphyry which forms three large sill-like masses (Hewett, 1931). The sills generally lie near major thrust faults and are thought to have been emplaced along breccia zones at the base of the upper plate of the thrust fault. Locally, small dikes of basaltic composition and uncertain age have been encountered in some of the mine workings. Structure The region reveals an amazing record of folding, thrust faulting and normal faulting. Folding began in the early Jurassic, resulting in broad flexures in the more massive units and tight folds in the thinly bedded rocks. The thrust faults in the district are part of a belt of thrust faulted rocks, the Foreland Fold and Thrust Belt that stretches from southern Canada to southern California. Deformation within this belt began in the Jurassic and continued until Cretaceous time. Within the Goodsprings District thrust faulting appears to post-date much of the folding, but despite intensive study the actual age of thrusting continues to be the subject of contentious debate. Three major thrusts have been mapped; from west to east, the Green Monster, Keystone and Contact thrusts. Of these, the Keystone is the most persistent along strike having been mapped for a distance of over 50 kilometers. The stratigraphic relationships along the Keystone fault are similar to those for all the major thrusts in the area, Cambrian Tatra King Formation has been thrust eastward over younger Paleozoic rocks. 31 Normal faulting has received much less study, despite its close association with many ore deposits in the district. Hewett (1931) suggested normal faulting began in the early Cretaceous and continued through the Tertiary. Albritton, et al (1954) adopted the more recent theory that all normal faulting is related to Basin and Range extension and thus is no older than Miocene. Burchfiel and Davis (1988) also restrict normal faulting to the Tertiary, but concede some of the thrust faults may have been reactivated as low angle normal faults during early Tertiary. PROPERTY GEOLOGY The Tatra Lode Claim is indicated to be underlain in part by basement Precambrian rocks overlain by the Cambrian to Devonian Goodsprings dolomite. REGIONAL MINERALIZATION Ore Mineralogy and Alteration In the Goodsprings District proximally north of the Sunset Mining District, the ore deposits can at best be characterized as enigmatic. They appear to fall into two distinct types, which may or may not be related, gold-copper deposits and lead-zinc deposits. Gold-copper deposits are clearly related to silllike masses of granite porphyry. The lead-zinc deposits are often distant from intrusives and occur as veins or replacements of brecciated rocks along fault zones, either thrust faults or normal faults. Mineralogy of gold-copper deposits consists of native gold , pyrite, limonite, cinnabar, malachite, azurite and chrysocolla. Lead-zinc deposits are comprised of hydrozincite, calamine, smithsonite, cerrusite, anglesite, galena and iron oxides. The rather unusual mineralogy of the district is due to the great depth of surface oxidation, exceeding 600 feet. To date, we have not performed any work on the claim. We are presently in the exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists in the claim until further exploration is done. 32 PROPERTY MINERALIZATION We will need to explore the claim beginning with Phase I of the recommended exploration program to determine the mineralization of the claim. Supplies Supplies and manpower are readily available for exploration of the claim. Other Other than our interest in the claim, we own no other property. Our Proposed Exploration Program Working with a $40,000 to $100,000 budget, we plan on doing trenching work with a back-hoe to expose bedrock.Metal detecting, soil and rock chip sampling, and geological mapping will be done once the bedrock is exposed.The object of this work will be to determine if there is an economically recoverable gold resource on this claim.All sample locations will be marked and mapped.The initial phase of work will provide enough information to allow the company to decide whether or not to proceed to the next phase of exploration. We intend to carry out the minimum of Phase I and II of our recommended exploration program. We believe these two phases of work will be sufficient in determining whether to continue to Phase III. If the results from the first two Phases of work do not warrant Phase III of our recommended exploration program, management has no plans for any remaining proceeds from this offering, if any, and you could lose all of your investment. It will take us two to three weeks to complete the trenching and collect the samples.Samples will be shipped to American Assay Labs of Reno Nevada, certified assayers.It will take another two to three weeks to obtain results from the lab.We will plot all sample locations on enlarged topo maps and provide GPS with these locations.Thereafter we will begin soil surveys and core drilling. Funds will be used exclusively for trenching, grid installation, metal detection, sample collecting, supplies, shipping, lab costs, meals, motels, truck fuel and labor. We must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals which are found can be economically extracted and profitably processed. The claim is undeveloped raw land. Exploration and surveying has not been initiated until we raise additional money. That is because we do not have money to complete exploration. Before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We can't predict what that will be until we find mineralized material. We do not claim to have any minerals or reserves whatsoever at this time on any of the claim. 33 The costs of our work program were provided by Professional Engineer and Geologist, Laurence Sookochoff.We have no relationship with Mr. Sookochoff. We will begin exploration activity in the fall of 2010. We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success.That is because we have a piece of raw land and we intend to look for a gold ore body.We may or may not find an ore body.We have the right to prospect, explore, test, develop, work and mine the claim.We hope we do, but it is impossible to predict the likelihood of such an event.The overwhelming likelihood is that there is no ore body on our sole mineral claim.In addition, the nature and direction of the exploration may change depending upon initial results. We do not have any plan to take our company to revenue generation. That is because we have not found economic mineralization yet and it is impossible to project revenue generation from nothing. The following is an outline of the estimated maximum costs of this first phase of exploration of this claim: Trenching & Sampling $ Localized Soil Surveys $ Core Drilling $ In the event we raise the minimum of $50,000, we will complete trenching and sampling, soil surveys and approximately $22,000 of our intended $80,000 core drilling program which will reduce the number of holes we can drill and potentially limit the effectiveness of this Phase of our exploration program resulting in the loss of your investment.We will also require additional financing if the costs of the exploration of the Tatra Lode Mining Claim are greater than anticipated. Competitive Factors The gold mining industry is fragmented, that is there are many, many gold prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the claim. We will either find gold on the claim or not. If we do not, we will cease or suspend operations. We are one of the smallest exploration companies in existence. We are an infinitely small participant in the gold mining market. Readily available gold markets exist in the United States and around the world for the sale of gold. Therefore, we will be able to sell any gold that we are able to recover. Rental Fee Requirement The Federal government’s Continuing Act of 2002 extends the requirement of rental or maintenance fees in place of assessment work for filing and holding mining claims with the BLM. All claimants must pay a yearly maintenance fee of $125 per claim for all or part of the mining claim assessment year. The fee must be paid at the State Office of the Bureau of Land Management by August 31, of each year. We have paid this fee through 2010. The assessment year ends on noon of September 1 of each year.The initial maintenance fee is paid at the time the Notice of Location is filed with the BLM and covers the remainder of the assessment year in which the claim was located. There are no exemptions from the initial fee. Some claim holders may qualify for a Small Miner Exemption waiver of the maintenance fee for assessment years after the year in which the claim was located.We do not qualify for a Small Miner Exemption.The following sets forth the BLM fee schedule: 34 Fee Schedule (per claim) Location Fee $
